Title: To Thomas Jefferson from George Jefferson, 31 March 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 31st. Mar: 1807
                        
                        We have since our last sold your 18 Hhds of leaf Tobacco to John Tompkins at 7$. payg 1000$ the 15th of next month, & the balance at 60 dys
                        Mr. T. is a person not much known as a merchant, but he is to give the acceptance of Maitland &
                            Christian of Petersburg—a house in high credit.   As you informed me some time since that you wish’d for the Tobacco to be
                            turn’d into money as soon as possible, I did not like to extend the last payment to 60 days—but as in a subsequent letter
                            you appeared to be only anxious to provide the 1000$ for Mr. Tazewell, I concluded I might venture to accept of an offer
                            so much more advantageous than any other I had received.—there are two Hhds of stemm’d Tobacco yet on hand.—Mr. T.
                            declined taking it at the same price, as it is not now in demand. I calculate however upon doing at least as well with it.
                            
                  I am Dear Sir Your Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    